Title: From George Washington to Benoît-Joseph de Tarlé, 22 August 1781
From: Washington, George
To: Tarlé, Benoît-Joseph de


                        Sir

                            Head Quarters Kings Ferry 22d Augst 1781
                        
                        You will oblige me by letting me know the Quantity of Flour which you propose to deliver to my Commsy General
                            upon the North River, and where you would chose to have the like quantity, to replace it, delivered and in what time—This
                            last is particularly necessary to enable me to inform Mr Morris, that he may make his purchases accordingly. I have the
                            honor to be &c. 

                    